UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4891



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTHONY TYRONE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-01320-RBH)


Submitted:   February 20, 2008            Decided:   April 23, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Tyrone Williams pleaded guilty, pursuant to a

plea agreement, to one count of possession of a firearm after

having been convicted of a crime punishable by more than one year

of imprisonment, in violation of 18 U.S.C. §§ 922(g), 924(e)

(2000).   The district court determined that Williams qualified for

sentencing as an armed career criminal and sentenced him to the

statutory minimum of 180 months of imprisonment.   Williams timely

appealed.

            On appeal, counsel filed an Anders1 brief, in which he

states there are no meritorious issues for appeal, but questions

whether the district court complied with Fed. R. Crim. P. 11 in

accepting Williams’ guilty plea, and whether the sentence is

reasonable.    Williams was advised of his right to file a pro se

supplemental brief, but has not filed a brief.      The Government

declined to file a brief.   We affirm.

            Williams did not move in the district court to withdraw

his guilty plea; therefore, this court reviews his challenge to the

adequacy of the Rule 11 hearing for plain error.        See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).     Counsel

does not specify any deficiencies in the district court’s Rule 11

inquiry, and our review of the plea hearing transcript reveals that




     1
      Anders v. California, 386 U.S. 738 (1967).

                                - 2 -
the court conducted a thorough Rule 11 colloquy that assured

Williams’ plea was made both knowingly and voluntarily.

          We review a sentence imposed by the district court for

reasonableness under an abuse-of-discretion standard.           Gall v.

United States, 128 S. Ct. 586, 597 (2007).       A sentence within a

correctly calculated advisory Guidelines range is presumptively

reasonable. United States v. Moreland, 437 F.3d 424, 433 (4th Cir.

2006); see also Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007)   (upholding   presumption   of   reasonableness   for   within-

guidelines   sentence).     In   considering   the   district   court’s

application of the Guidelines,2 we review factual findings for

clear error and legal conclusions de novo. United States v. Allen,

446 F.3d 522, 527 (4th Cir. 2006).       Counsel does not assert that

the district court erred in determining the applicable Guidelines

range, and our review of the record reveals no error.           In this

case, Williams was sentenced to the statutory mandatory minimum,

and we conclude that his sentence is reasonable.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.           We

therefore affirm Williams’ conviction and sentence.        This court

requires that counsel inform Williams, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Williams requests that a petition be filed, but counsel believes


     2
      U.S. Sentencing Guidelines Manual (2006).

                                 - 3 -
that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.   Counsel’s

motion must state that a copy thereof was served on Williams.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -